Court of Claims jurisdiction; tort claims. — On December 7, 1973 the court issued the following order:
Before Davis, Judge, Presiding, Skelton and Nichols, Judges.
These cases come before the court on defendant’s motions, filed August 20, 1973, to dismiss plaintiffs’ petitions, and in Nos. 184-73 and 186-73 plaintiffs’ cross-motions for judgment upon the grounds of fraud by the government. Upon consideration thereof, together with the responses filed thereto, without oral argument, it appears that the plaintiffs *723allege and claim that tbe Clerk of tbe United 'States District Conrt for Wyoming refused and failed to accept and file certain petitions, papers, writs and pleadings or refused and failed to send tbe plaintiffs certain forms requested or demanded of tbe United States District Court Judge and tbe said Clerk, all in violation of tbe constitutional protection of habeas corpus and other rights of tbe plaintiffs under tbe Constitution and laws of the United States. Tbe court concludes that if any claim for relief is stated in the petitions it is in tbe nature of a tort claim which is outside tbe jurisdiction of this court. See Basso v. United States, 239 U.S. 602, 606-07 (1916); Hacker v. United States, 124 Ct. Cl. 261, 265, 109 F. Supp. 392, 394-95 (1953); and Byers v. United States, 121 Ct. Cl. 40 (1951), cert. denied, 343 U.S. 909 (1952).
it is therefore ordered that the plaintiffs’ motions for judgment in Nos. 184 — 73 and 186-73 are denied, that defendant’s motions to dismiss in all of the above-entitled cases are granted and that tbe petitions are dismissed. (See also tbe orders entered this date hi No. 187-73 Delbert D. Loddy v. United States, No. 194 — 73 Harvey M. Hawkins v. United States and related cases.)
Plaintiffs’ motion for rehearing or new trial, etc. denied February 20, 1974. Plaintiffs filed a petition for a writ of certiorari on April 29, 1974.